United States Court of Appeals
                        For the First Circuit



No. 15-1320

         NAJAS REALTY, LLC; PETRA BUILDING CORPORATION,

                        Plaintiffs, Appellants,

                                  v.

SEEKONK WATER DISTRICT; ROBERT BERNARDO, individually and in his
  capacity as the Superintendent of the Seekonk Water District,

                        Defendants, Appellees,

      CHRISTOPHER HALKYARD, in his capacity as member of the
       Seekonk Water Board; CHRISTINE ALLEN, in her capacity
     as member of the Seekonk Water Board; PHILLIP CAMPBELL,
       in his capacity as member of the Seekonk Water Board;
      JOHN DOES 1-10; JANE ROES 1-10; XYZ CORPORATIONS 1-10,

                              Defendants.


                             ERRATA SHEET

          The opinion of this Court issued on May 2, 2016 is
amended as follows:

             On page 5, line 9, change "Selectman" to "Selectmen".

             On page 14, footnote 10, line 9, change "pay back" to
"payback".




                                   1